 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDJCO FoodCorp.,d/b/a C-TownandSabina Perez.Case 2-CA-2101312 September 1986DECISION AND ORDERBY CHAIRMAN DOTsoN ANDMEMBERSJOHANSEN AND BABSONOn 17 December 1985 Administrative LawJudge D. Barry Morris issued the attached deci-sion.The General Counsel and the Respondentfiled exceptions and supporting briefs and the Re-spondent filed an opposition to the General Coun-sel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions as modified.We agree with the judge that the Respondentviolated Section 8(a)(3) and (1) of the Act by dis-charging employee Sabina Perez. Contrary to thejudge, however, we find that Perez is entitled toreinstatement.On 3 April 1985 Perez was discharged by theRespondent in violation of the Act. The next day,shewent to the Respondent's workplace, as in-structed, to pick up her check. While on the prem-ises,Perez went to the meat department where sheused to work and saw the replacement who hadtaken her job. Perez, in the presence of her re-placement and another employee, commented thatshe was a Puerto Rican and not a "shit Domini-can."The judge found that this outburst renderedPerez unfit for reinstatement. The judge reasonedthat since both the replacement and the presidentof Respondent are of Dominican descent Perez' re-instatement would lead to future strained relationsin the workplace.When restoring the status quo ante in cases ofunlawful discharge the Board's conventional reme-dies are reinstatement and backpay. The Board hasdenied employees who have been discriminatorilyiThe Respondent has excepted to some of the judge's credibility find-ings.The Board's establishedpolicyisnot to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevantevidence convinces us thattheyare incorrect.Standard DryWall Pralucts,91NLRB544 (1950),enfd. 188 F 2d362 (3d Cir 1951)We have carefullyexaminedthe recordand find no basis for reversingthe findings.In its exceptions the Respondent contends that employee Sabina Perezhas not mitigated damages by failing to exercise reasonable diligence insecuring substantially equivalent employment.We find it unnecessary topass on the merits of this argument at this time inasmuch as this issue isappropriatelyraised at the compliance stage of these proceedings.discharged the Act's traditional remedies whenthey have engaged in serious misconduct whichrenders them unfit for future employment withtheir employer.2 But not every impropriety de-prives the offending employee of the protection ofthe Act. The Board looks at the nature of the mis-conduct and denies reinstatement in those flagrantcases "in which the misconduct is violent or ofsuch character as to render the employees unfit forfurther service."3In the instant case, Perez' comment was unac-companied by threats or violence. Perez' outburstwas prompted by observing her replacement al-ready at work. Perez had been unlawfully dis-charged only the day before. While we do not con-done Perez' ethnic slur, Perez' conduct is not ofsuch a serious or flagrant nature to warrant with-holdingtheBoard'straditionalreinstatementremedy.4 Accordingly, we shall order that Perezbe reinstated. 5ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, JCO Food Corp., d/b/a C-Town, Bronx,New York, its officers, agents, successors, and as-signs, shall take the action set forth in the Order asmodified.1.Substitute the following for paragraph 2(a)."(a) Offer employee Sabina Perez immediate andfull reinstatment to her former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or any otherrights or privileges previously enjoyed, and makeher whole for any loss of pay suffered as a result ofthe unlawful discharge, with interest, in accordancewithF.W. Woolworth Co.,90 NLRB 289 (1980),andFlorida Steel Corp.,231 NLRB 651 (1977)."2.Substitute the attached notice for that of theadministrative law judge.2RoureBertrand Dupont, Inc.,271 NLRB 433 (1984)J.W Microelectronics Corp.,259 NLRB 327 (1981).4 The Respondent's backpay liability shall continue until Perez receivesa valid offer of reinstatement.5The employee misconduct inHillside Avenue Pharmacy,265 NLRB1613 (1982),a case heavily relied on by thejudge,was much more egre-gious than that which occurred here.281NLRB No. 72 C-TOWN459APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has found,that we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.'o organizeTo form,join, or assist any unionTO, bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choosenot to engageinanyof theseprotected concerted activities. 'WE WILLNOT discharge or otherwise-discrimi-nate against any of you for supporting United Foodand Commercial Workers Union, Local 174, AFL-CIO or anyother union.WE WILL NOT in any like orrelatedmannerinterferewith, restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE wILLoffer Sabina Perez immediate and fullreinstatement to her former job or,if that job no,longer exists, to a'substantially equivalent position,without prejudice to her seniority or any otherrightsor privileges previously enjoyed and WEWILL make,her whole for any loss of earnings andother benefits resulting from-her discharge,less anynet interim earnings, plus interest.-"-WE WILLnotify Sabina Perez that we have re-moved from our files any reference to her dis-charge and that the discharge will not be usedagainst her in any way.JCO'FooD CORP., D/B/A C-TowNPolly Chip Esq.,for the GeneralCounsel.Peter R. Shipman,Esq.,,of Bronx,New York, for -the Re-spondent.Gerald Richman,Esq. (Shapiro, Shiff, Beilly,Rosenberg &Fox),of New York, New York,for the Union.DECISIONSTATEMENT OF THE CASED. BARRYMORRIS,Administrative' Law Judge. Thiscase was heardbefore me in New York City on 12 and13August 1985.1 On a charge filed on 22 April and1All dates refer to 1985 unless otherwise specified.amendedon 24 May acomplaint was issued on 5 Juneallegingthat JCO -Food Corp., d/b/a- C-Town (Respond-ent) violated Section 8(aXl) and(3) of the NationalLabor RelationsAct,by discharging its employee,Sabina Perez.Respondent filed an answer denying thecommissionof the-alleged unfair labor practices.The partieswere givenfull opportunityto participate,produce evidence,examine and cross-examine witnesses,argue orally,and file briefs.Briefswere filed by theGeneral Counsel and byRespondent.- "On the entire record of the case,including my obser-vationof thedemeanor' of thewitnesses,Imakethe fol-lowingFINDINGS OF FACT1. JURISDICTIONRespondent,a New York corporation,with a place ofbusiness in Bronx,New York,is ` engaged-in the oper-ation of a retail supermarket selling foodstuffs,beverages,and othergoods.It annuallyderivesgross revenues inexcess of$500,000 and purchases and receives at itsBronx facility goods valued in excess of$35,000 from en-terprises locatedoutsideNew York State.Respondentadmits that it is an employer engaged in commercewithin the meaningof Section 2(2),. (6), and (7) of theAct, and Iso find.In addition,,I findthat United Foodand CommercialWorkers Union, Local 174, AFL-CIO(the Union) is a labor organization within,the meaning ofSection 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. DischargeSabina Perez worked for C-Town,a Bronx supermar-ket, for approximately 10 years. At the time of her dis-charge she was working as a meat wrapper. She worked40 hours per week at a salaryof $417plus benefits, andwas a member of the Union.On 29 March C-Town wasacquired by Respondent. Perez worked on 2-April andhad the day off on 3 April. During the afternoon of 3April,Perez was called at home by one of Respondent'soffice employees who told her to "come to the store andpick up my, check."Because Perez was not due to bepaid until Saturday, 6 April,she, knew that the phonecallmeant that she was beingfired.She immediatelyplaced a call to her union representative.On the morning of4 April,Perez went to the storeand 'spoke to Julio Ortiz, president of Respondent. Perezcredibly testified that she asked: Ortiz why she had been,discharged and he told her "he didn't want the unionand that for half of my' pay he could get someone [to]work six days."Later that morning Robert Felice, theUnion'sexecutive vice- president,came to the store.Felice also asked Ortiz why Perez had been discharged.Ortiz replied that "he didn'twant [Perez], he didn't wantthe union."-Felice corroborated Perez' testimony. He testified thatat the 4 April meeting he told Ortiz: 460DECISIONSOF NATIONALLABOR RELATIONS BOARD[Y]ou are doing the wrong thing.She is a uniongirl. It is her job. She has been here and you can'tfire her for being a union girl. He says well I don'twant no union.Idon'twant the union.That is it.Felice further credibly testified that Ortiz did not giveany other reason for discharging Perez.James Cuniglio, the Union's vice president and busi-ness representative,testified that he went toRespond-ent's place of business in April after Perez was fired. Heasked Ortiz about putting Perez "back to work" andOrtiz answered,"He didn't care for the union."Cuniglioalso credibly testified that Ortiz did not give any otherreason for having discharged Perez.On direct examination,Ortiz testified that he dis-charged Perez because of a summons he received for themeat department being dirty;because Perez refused toclean a glass divider in the meat department;because ofher excessively long conversationswithcustomers; be-cause she threw away meat;and because she was an"enemy"of himself and of the Company.Ortiz furthertestified that Perez made disparaging racial remarks bothbefore and after her discharge.Pedro Colon, the manager of the meat department, ap-peared to me to be a credible witness.He testified thatalthough there were occasions when Perez"talked withthe customers," he "let her do it." He further testifiedthat he never asked Perez not to refrain from such con-versations.In addition,he testified that Perez did notthrow out meat but, instead,if there was meat to bethrown out, it was his job to do so.B. Postdischarge RemarksPerezwas replaced by Deysi Mercado Toribio, whobegan workingon 4 April at a salary of $175 per week.Colon credibly testified that on Toribio's first day ofwork Perezcameinto the room where both Colon andToribio werestanding and said,inToribio's presence,"I'm PR, I'm nota full of shitDominican."Toribio is ofDominican extraction.Colon's testimony was corroborat-ed by Toribio, who stated thatPerez said"she was aPuertoRican and. . .wasn't a shit Dominican."C. Conclusions Concerning DischargeIcreditPerez' testimony that when she was dis-charged Ortiz told her that he did not want the Unionand that he could get someonefor half her salary. Thiswas corroborated by Felice and Cuniglio.In addition,the three credibly testified that Ortiz gave no otherreason for the discharge.Indeed,Perez,whose salaryhad been$417 per week, was replaced by Toribio whosesalary was$175 per week.Although Ortiz testified that Perez was discharged forseveral reasons,I have not credited his testimony, whichcontains several inconsistencies.On directexamination,Ortiz testified that one of the reasons why Perez was dis-charged was because of the summons he received for themeat departmentbeing dirty.On cross-examination,however, Ortiz conceded that he first became aware ofthe summons a week after Perez' discharge and that thesummons was issued not just because the meat depart-mentwas dirty, but also because of "other things thatwere wrong."In addition,one of the reasons Ortiz gavefor the discharge was that Perez had lengthy conversa-tions with customers.Perez denied that the conversationswere lengthy and she explained that the customers askedher questions"like how's the meat,what's the prices orsometime[s] they even ask me how to cook it and if Iknow,Iwill explain to them." In addition,Colon, themeat department manager, stated that he permitted hertalking with the customers and he never told her not to.Ortiz also gave as a reason for her discharge the prac-tice of Perezto throwout meat.Colon,however, deniedthat Perez did this and stated that if there was meat to bethrownout it was hisjob todo it.ConcerningOrtiz' tes-timony that racial remarks were madeby Perez beforeher discharge,Colon, Toribio,and Paradis all testifiedthat the racial remarks concerning Dominicans weremadeafterthe discharge.Concerning the alleged failureby Perez to clean the glass in the meat department,Perez deniedthat therequest was made and Ortiz didnot personally make the request nor did he personallyhear Perez'supposed response.Finally,the GeneralCounsel asked Ortiz:Q. Isn't it true,Mr. Ortiz, that you told Mr.Colon that itwasn'tnecessary for him to appeartodayin answer to the subpoena that was sent tohim by me?A. I was not aware thatMr. Colonhad to comehere today.Colon, however,whom I havecredited,statedthat thepreviousday Ortiz toldhim that it was "unnecessary"for him to come to the hearing and that on the dayColon testifiedboth he and Ortiz came to the hearing to-gether.Basedon the aboveI fmd that Respondent dischargedPerez because she belonged to theUnion. At the time ofthe discharge no other reason was given.Although atthe hearingOrtiztestified to various reasonsfor the dis-charge,I find these reasons tobe clearlypretextual. SeeUnited Plastics,261 NLRB 1328 (1982);Limestone Appar-elCorp.,255 NLRB 722 (1981),enfd.705 F.2d 799 (6thCir. 1982).D. Conclusions Concerning Postdischarge RemarksIhave credited the testimony of Colon and Toribioand find that after Perez was discharged she came to thesupermarket and stated, in Toribio's presence,that "shewas a Puerto Rican and wasn't a shit Dominican." BothToribioand Ortiz are of Dominican extraction.CONCLUSIONS OF LAW1.JCO Food Corp., d/b/a C-Town is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and(7) of the Act.2.TheUnion is a labor organization within the mean-ing of Section2(5) of the Act.3.By discharging Perez becauseof hermembership inthe Union, Respondent violated Section 8(a)(3) and (1) ofthe Act. -C-TOWNTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I find it necessary to order Re-spondent to cease and desist therefrom and to take fur-ther action necessary to effectuate the policies of theAct.-An issue is raised concerning the appropriate remedialorder for the unlawful-discharge.Ihave found abovethat on the-day after Perez was discharged,when shecame to pick up her check,she stated in the presence ofher replacement,Toribio, that"she was a Puerto Ricanand wasn't a shit Dominican."Toribio, who at the timeof the hearing was still employed at Respondent, is ofDominican extraction,as is also the president of Re-spondent,Ortiz.The question is thus whether this post-discharge remark constitutes serious misconduct that ren-ders Perez unfit for future service with Respondent. SeeRoure Bertrand Dupont, Inc., 271NLRB 443, 444 (1984).Misconduct after discharge may warrant denial of re-instatement,depending on the nature of the misconductand the"likelihood that it will lead to future strained re-lations on the job if the employee is returned to work."Hillside Avenue Pharmacy,265 NLRB 1613, 1622(1982).On the other hand, the "employer ought not to be al-lowed,as a matter of course,to profit from his ownwrongful misconduct and be wholly exonerated from theAct's sanctions because the employee likewise was atfault."Fairview Nursing Home,202 NLRB 318, 325 fn. 36(1973).In the instant proceeding Perez was discharged solelybecause she was a union member.Afterher discharge shemade disparaging remarks about Dominicans. One of theemployees who heard the remarks was Toribio,a personof Dominican extraction.In addition,Ortiz,the presidentof Respondent is Dominican.Inasmuch as the meat de-partment contains only two or three employees and, atthe time of the hearing,Toribio was still employed there,I believe that if Perez were ordered to be reinstated thelikelihood exists that it would lead to "future strained re-lations on the job."Although Respondent contends'there should be nei-ther reinstatement nor backpay,citingClear Pine Mould-ings,268 NLRB 1044(1984),that case involved picketline and strike misconduct.Similarly,inRoure BertrandDupont,supra,while the Board also denied both rein-statement and backpay,the misconduct, which was seri-ous, occurred prior to discharge.The Board stated (271NLRB at 444445):We do not believe that...the purposes andpolicies of-the Act will be furthered by awardingreinstatement and backpay to an employee whoprior to his discharge purposefully disregards thesafety of employees and nonemployees and inten-tionally attempts to injure them and the public atlarge.InRoure Bertrand Dupont,which was decided subse-quent toClear Pine Mouldings,and in which the Boardspecifically discussed the latter decision,the Board citedwith approval(at fn.7)Hillside Avenue Pharmacy,supra,andFairviewNursingHome,supra.InHillside Avenue461Pharmacy,reinstatement was not ordered but the discri-minatee was made whole for_all.losses he suffered fromthe date of his discharge until, he,obtained substantiallyequivalent employment elsewhere.I do not believe that Perez' disparaging remarks con-stitutedmisconduct of such a serious nature to warrantthe denial of backpay:However,`I believe that her dis-paraging-remarks against Dominicans renders her "unfitfor future service"with..Respondent.Accordingly, aswas done inHillside Avenue Pharmacy,supra, I shall notrequireRespondent to reinstate Perez, but shall orderRespondent to make her whole for all monetary lossesthat she may have suffered by the reason of her discrimi-natory dischargeon 3 Apriluntil she obtains substantial-ly equivalent employment elsewhere.2I shall also order that Respondent remove from itsfilesanyreference to the discharge of Perez and notifyher in writing that it has done so and that evidence ofthe discharge will not be used against her in any way.Sterling Sugars,261NLRB 472 (1982).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3ORDERThe Respondent, JCO Food Corp., d/b/a C-Town,Bronx, New York, its officers,agents, successors, and as-signs, shall1.Cease and desist from(a)Discharging employees for activities protected bySection 7 of the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make whole Sabina Perez for all losses of pay shemay have suffered by reason of Respondent's unlawfuldischarge in accordance with the remedy section of thisdecision.(b) Remove from its files any reference to the unlawfuldischarge of Sabina Perez and notify her in writing thatthis has been done and that the discharge will not beused against her in any way.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.2 Backpay shall be computed in themannerprescribed in F.W. Wool-worth,Co,90 NLRB 289 (1950), with interest as prescribedin Isis Plumb-ing Co.,138 NLRB 716 (1962); andFlorida Steel Corp.,231 NLRB 651(1977).a If no exceptions are filed as provided by Sec. 102.46 of theBoard'sRules and Regulations, the findings, conclusions,and recommendedOrder shell, as provided in Sec. 102.48 of theRules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 462DECISIONSOF NATIONALLABOR RELATIONS BOARD(d) Post at its facility in Bronx,New York,copies ofthe attached notice marked"Appendix."4 Copies of thenotice,on forms providedby theRegionalDirector forRegion 2,after being signed by Respondent's authorized4 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-al Labor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."representative,shall be posted by Respondent immediate-ly upon receipt and maintained for 60 consecutive daysin conspicuous places including all places where noticesto employees are customarily posted.Reasonable stepsshall be takenby theRespondent to ensure that the no-tices are not altered,defaced,or coveredby any othermaterial.(e)Notify the RegionalDirectorinwriting within 20days from the date of this Order what steps the Re-spondent has takento comply.